DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed January 17, 2020 via preliminary amendment. Claims 1-11 are currently pending, of which claims 1-11 are currently amended.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 9, 10, and 11 are objected to because of the following informalities:
Claim 1 recites “a plurality of services associated each other” and this appears to be a grammatical error and should read “associated with each other”. Claims 10 and 11 are objected for at least the same reasons therein.
Claim 9 recites “is allowed to be input to the service to be input” and this appears to be a grammatical error and could merely read “is allowed to be input to the service 
Appropriate correction is required.


Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10, and 11Inoeu et al. (Japanese Publication JP 2003-030380A; hereinafter “Inoue”) and further in view of Kobayashi et al. (U.S. Publication No. 2004/0117364).
As per claim 1, Inoeu teaches a reception system having a configuration in which an applicant inputs user information to an input form of each of a plurality of services, the reception system comprising at least one processor configured to:
refer first data that indicates a plurality of services associated each other; identify other services associated with a service to be input based on the first data; refer second data that indicates pieces of user information that have been input forms of the other services (See Inoeu Fig. 1 and paras. [0019-21]: ユーザは、旅行の申込を希望する個人であり、ユーザ端末２として自宅や勤務先の端末装置を使用して手続を行う。machine translation “the user is an individual who wishes to apply for a trip, and performs the procedure using the terminal device at home or work as the user terminal 2”; また、保険会社は、旅行申込を行ったユーザが、その旅行についての旅行保険の申込を行う際に申込手続を受け付ける。machine translation “the insurance company accepts the application procedure when the user who applied for the trip applies for the travel insurance for the trip.”; paras. [0040] and [0045]: 例えば、申込データには、ユーザが指定した旅行プランの内容又は旅行プランのＩＤ、ユーザの住所、氏名などの個人情報、旅行代金の支払い方法などの種々の情報が含まれる。machine translation: “the application data includes various information such as the contents of the travel plan specified by the user, the ID of the travel plan, personal information such as the user's address and name, and the payment method of the travel price.”  具体的には、サーバ１０はまずユーザが希望する保険のタイプに対応する保険申込フォームをフォームＤＢ１１から取得し、次に、当該ユーザの個人情報を認証用ＤＢ１３から取得して保険申込フォーム中の対応する箇所に転記する。 さらに、サーバ１０はユーザが先に行った旅machine translation: “the server 10 first acquires an insurance application form corresponding to the type of insurance desired by the user from the form DB 11, and then acquires the personal information of the user from the authentication DB 13 in the insurance application form. Post to the corresponding location. Further, the server 10 refers to the travel application completion data created in the travel application procedure previously performed by the user, and obtains detailed information on the travel plan (including travel destination, number of days, number of people, personal information of the traveler, etc.). Obtain and post to the corresponding section of the insurance application form. As a result, the insurance application form in which the personal information of the user, the detailed information of the trip applied by the user, and the like have already been entered is automatically created on the server 10 side and sent to the user.” Therefore, the information is shared between two services and are associated with said services, such as inputs on the trip are shared with the insurance).
However, while Inoue teaches sharing form data between services, Inoue does not explicitly teach display pieces of user information in a selectable manner based on the second data; and acquire, when the applicant has selected one of the pieces of user information, the selected one of the pieces of user information as user information of the service to be input based on the second data.

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the shared data of Inoue with the selectable form data of Kobayashi. One would have been motivated to combine these references because both references disclose managing form data and their associated inputs, and Kobayashi.

As per claim 2, Inoue further teaches wherein the reception system is configured to receive applications of the plurality of services at the same time, wherein the at least one processor is configured to: identify other services applied for at the same time together with the service to be input based on the first data and display pieces of user information of the other services applied for at the same time together with the service [to be input in a selectable manner based on the second data] (See Inoue paras. [0013] and [0045]: ユーザが電子フォームに必要事項を入力して送信し、その手続を行うと、サーバはその手続に関連する手続も同時に実行するか否かをユーザに尋ねる。 ユーザが希望すると、当該別の手続についての電子フォームデータがユーザへ送信され、同様に手続を実行することができる。machine translation: “when the user inputs and sends necessary information to the electronic form and performs the procedure, the server asks the user whether or not to execute the procedure related to the procedure at the same time. If the user so desires, the electronic form data for the 
However, Inoue does not explicitly teach to be input in a selectable manner based on the second data.
Kobayashi teaches these limitations of the claim (See Kobayashi Fig. 5 and paras. [0080-84]: input box that can select values from a list that can be populated with previous information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue with the teachings of Kobayashi for at least the same reasons as discussed above in claim 1.

As per claim 4, while Inoue teaches wherein a plurality of pieces of information including user information and attribute information are input to the input form of each of the plurality of services (See Inoue para. [0040]: 例えば、申込データには、ユーザが指定した旅行プランの内容又は旅行プランのＩＤ、ユーザの住所、氏名などの個人情報、旅行代金の支払い方法などの種々の情報が含まれる。machine translation: “the application data includes various information such as the contents of the travel plan specified by the user, the ID of the travel plan, personal information such as the user's address and name, and the payment method of the travel price”), Inoue does not explicitly teach and wherein, when user information among the plurality of pieces of information is input to the input form of the service to be input, the at least one processor displays pieces of user information of the other services in a selectable manner based on the second data.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue with the teachings of Kobayashi for at least the same reasons as discussed above in claim 1.

As per claim 7, while Inoue teaches wherein, when there are a plurality of other services associated with the service to be input (See Inoue Fig. 1 and para. [0020]: において、手続を行うユーザの端末２と、旅行会社の端末３と、保険会社の端末４と、店頭プリント端末６と、ユーザと旅行会社及び保険会社との間に入って本人認証を含む種々の手続を遂行するサーバ１０とがインターネット１を介して接続されている。machine translation: “the user enters between the user, the travel agency terminal 3, the insurance company terminal 4, the store print terminal 6, and the user, the travel agency, and the insurance company. A server 10 that performs various procedures including authentication is connected via the Internet 1”), Inoue does not explicitly teach the at least one processor displays respective pieces of user information of the plurality of other services in a selectable manner based on the second data.
Kobayashi teaches these limitations of the claim (See Kobayashi Fig. 5 and paras. [0080-84]: user can select from potential form field options, where the form field could contain information pulled from the multiple sources of Inoue).


As per claim 10, the claim is directed to a method that implements the same features as the system of claim 1 and is therefore rejected for at least the same reasons therein. 

As per claim 11, the claim is directed to a storage medium that implements the same features as the system of claim 1 and is therefore rejected for at least the same reasons therein. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Kobayashi as applied above, and further in view of Santoro et al. (U.S. Publication No. 2003/0020671; hereinafter “Santoro”).
As per claim 3, Inoue/Kobayashi teaches and wherein the at least one processor is configured to display pieces of user information of the other services, which are input to input forms of the other services on the same page as a page of an input form of the service to be input, in a selectable manner based on the second data (See Inoue paras. [0040] and [0045]: shared data between services; see also Kobayashi Fig. 5 and paras. [0080-84]: user can select from potential form field options, where the form field could contain information pulled from the multiple sources of Inoue).
However, while Inoue/Kobayashi teaches the input form, Inoue/Kobayashi does not explicitly teach wherein the input form of each of the plurality of services is displayed on the same page.
While it would be obvious to merely show content on the same screen, Santoro teaches this limitation of the claim (See Santoro Figs. 1 and 4 and paras. [0053] and [0077]: multiple different sources of content co-displayed in a single screen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the input forms and multiple services of Inoue/Kobayashi with the tiled screen display of Santoro. One would have been motivated to combine these references because both references disclose multiple sources of content and Santoro enhances the user experience by allowing the user to view the shared information of Inoue/Kobayashi at the same time so the user can easily verify the shared content as the selections are made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Kobayashi as applied above, and further in view of Gormish (U.S. Publication No. 2014/0258830).
As per claim 5, Examiner first notes that the type of service is nonfunctional descriptive material and carries little to no patentable weight. Nevertheless, Inoue further teaches wherein the service includes a service relating to a trip (See Inoue para. [0019]: 本実施形態は、海外旅行の申込に関する手続、具体的には旅行の申込手続、及びその旅行についての旅行保険の申込手続に関するものである。machine translation: “The present embodiment relates to a procedure for applying for an overseas trip, specifically, a procedure for applying for a trip, and a procedure for applying for travel insurance for the trip”). Additionally, Inoue teaches wherein the at least one processor is configured to identify another service having the same itinerary as an itinerary of the service to be input from among a plurality of other services that have been already applied for, based on a time of use [and location] of the service to be input and respective times of use [and locations] of the plurality of other services based on the first data (See Inoue paras. [0013] and [0045]: ユーザが電子フォームに必要事項を入力して送信し、その手続を行うと、サーバはその手続に関連する手続も同時に実行するか否かをユーザに尋ねる。 ユーザが希望すると、当該別の手続についての電子フォームデータがユーザへ送信され、同様に手続を実行することができる。machine translation: “when the user inputs and sends necessary information to the electronic form and performs the procedure, the server asks the user whether or not to execute the procedure related to the procedure at the same time. If the user so desires, the 及び、ユーザに対して電子フォームなどのデータを送信した日時などを含む送信ログをログＤＢ１４に保存するmachine translation: “The transmission log including the date and time when the data of the above is transmitted is saved in the log DB 14”).
However, Inoue does not explicitly teach and display pieces of user information of the another service having the same itinerary as the itinerary of the service to be input in a selectable manner based on the second data.
Kobayashi teaches these limitations of the claim (See Kobayashi Fig. 5 and paras. [0080-84]: input box that can select values from a list that can be populated with previous information. This data would include information pulled from the multiple sources of Inoue).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue with the teachings of Kobayashi for at least the same reasons as discussed above in claim 1.
Furthermore, Inoue does not explicitly teach and location of the service nor and locations of the plurality of other services.
Gormish teaches these limitations of the claim (See Gormish paras. [0075]: when determining autocompletion for form data, GPS location of the phone can be taken into account).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the form data of Inoue/Kobayashi with the location data of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Kobayashi as applied above, and further in view of Hitchcock et al. (U.S. Publication No. 2002/0120628; hereinafter “Hitchcock”).
As per claim 6, Inoue teaches wherein the at least one processor is configured to identify [another service] available together with the service to be input from among a plurality of other services that have been already applied for, based on a time of use [and location] of the service to be input and respective times of use [and locations] of the plurality of other services based on the first data (See Inoue paras. [0013] and [0045]: ユーザが電子フォームに必要事項を入力して送信し、その手続を行うと、サーバはその手続に関連する手続も同時に実行するか否かをユーザに尋ねる。 ユーザが希望すると、当該別の手続についての電子フォームデータがユーザへ送信され、同様に手続を実行することができる。machine translation: “when the user inputs and sends necessary information to the electronic form and performs the procedure, the server asks the user whether or not to execute the procedure related to the procedure at the same time. If the user so desires, the electronic form data for the other procedure is transmitted to the user, and the procedure can be executed similarly”; para. [0033]: 及び、ユーザに対して電子フォームなどのデータを送信した日時などを含む送信ログをログmachine translation: “The transmission log including the date and time when the data of the above is transmitted is saved in the log DB 14”).
However, Inoue does not explicitly teach and display pieces of user information of the another service available together with the service to be input in a selectable manner based on the second data.
Kobayashi teaches these limitations of the claim (See Kobayashi Fig. 5 and paras. [0080-84]: input box that can select values from a list that can be populated with previous information. This data would include information pulled from the multiple sources of Inoue).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Inoue with the teachings of Kobayashi for at least the same reasons as discussed above in claim 1.
Furthermore, Inoue does not explicitly teach and location of the service nor and locations of the plurality of other services.
Hitchcock teaches this limitation of the claim (See Hitchcock paras. [0086]: institutions that are being applied to can be grouped geographically. These groupings are being applied to the forms of Inoue/Kobayashi).
Additionally, Inoue does not explicitly teach this another service in addition to the services already taught. While one of ordinary skill would recognize that merely adding another service to share the data with is obvious, Hitchcock teaches this limitation of the claim as well (See Hitchcock paras. [0041-42] and [0096]: user can apply to multiple institutions using the universal form data shared across them all. Therefore the user 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the form data of Inoue/Kobayashi with the universal form engine of Hitchcock. One would have been motivated to combine these references because both references disclose sharing form data across multiple services, and Hitchcock enhances the user experience by allowing the user to easily and quickly take into account the form data and save time when sending forms across multiple institutions (or services of Inoue/Kobayashi).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Kobayashi as applied above, and further in view of Stoltenberg et al. (U.S. Publication No. 2003/0126156; hereinafter “Stoltenberg”).
As per claim 8, while Inoeu/Kobayashi teaches the form field services, Inoeu/Kobayashi does not explicitly teach wherein, when respective pieces of user information of the plurality of other services overlaps, the at least one processor displays the respective overlapping pieces of user information as one piece of information based on the second data.
Stoltenberg teaches these limitations of the claim (See Stoltenberg paras. [0012], [0037-41], and [0050-51]: merging of duplicate data records within the system of Inoue/Kobayashi).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu/Kobayashi as applied above, and further in view of Kurglick (U.S. Publication No. 2014/0173407).
As per claim 9, while Inoeu/Kobayashi further teaches wherein a plurality of pieces of user information is allowed to be input to the service to be input (See Kobayashi Figs. 5-6 and paras. [0080-84], [0088], and [0091]: input box that can select values from a list that can be populated with previous information. This includes multiple potential data fields on the page at once that can be individually selected and subsequently populated), Inoeu/Kobayashi does not explicitly teach and wherein the at least one processor is configured to prohibit, from among pieces of user information of the other services, pieces of user information that have been acquired as the user information of the service to be input, from being displayed in a selectable manner based on the second data.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the form field interface of Inoeu/Kobayashi with the confidential material of Kruglick. One would have been motivated to combine these references because both references disclose pulling data from multiple sources to select for particular data fields, and Kruglick enhances the user experience of Inoeu/Kobayashi by allowing for certain types of data to be separated so that the services of Inoeu/Kobayashi do not display sensitive information or information the user may not want the system to have shared access to.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Nicholas Klicos/
Primary Examiner, Art Unit 2142